Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/20 and 7/21/20 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “in the connection step, only a portion of the lower end surface is positioned lower than the highest portion of an outer surface of the object.” 
First, there is no antecedent basis for “the highest portion of an outer surface of the object.” Second, applicant fails to clearly define the structure of an intended object as the claim recites the positioning of the lowest end of the surface of the beam with respect to the object. Therefore, the recitation of “only a portion of the lower end surface is positioned lower than the highest portion of an outer surface of the object” is not clearly understood and the exact meaning is unclear since applicant fails to clearly define the claim language and the metes and bounds of the subject matter of the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, and 12, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Smith (2,329,008). 
RE claim 9, Smith (2,329,008) discloses a lifting device (see Figs. 1-3) and a method of lifting an object having a lower surface and a highest surface, comprising providing a lifting beam (10) (see Exhibit A) in a vertical direction, the lifting beam having a lower end surface extending along a longitudinal direction of the lifting beam and positioned on a vertical lower side in a state where the object is suspended, the method comprising a connection step of connecting the object to the lifting beam via a string member or cables (24, 25, and 26) (see Page 1, Col. 2, lines 27-36), wherein, in the connection step, only a portion of the lower end surface is positioned lower than the highest portion of an outer surface of the object.
RE claim 11, Smiths’ lifting device (2,329,008) provides slide bearings or rollers (16, 16) allowing to slide along the beam (10) to provide a center of gravity of the lifting beam and a center of gravity of the object are aligned on the same vertical line so that only one man can handle a large heavy object (see Page 1, Col. 2, lines 44-55). 
                                             Exhibit A
[AltContent: textbox (The highest surface or portion of the lifted object)][AltContent: textbox (Asymmetric object)][AltContent: textbox (The lowest  end surface of the beam )][AltContent: arrow][AltContent: arrow][AltContent: arrow]                    
    PNG
    media_image1.png
    268
    259
    media_image1.png
    Greyscale


RE claim 12, Fig. 1 of Smiths’ lifting device (2,329,008) teaches the object (E) is asymmetric in a longitudinal direction of the object.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (3,995,903) in view of Smiths’ lifting device (2,329,008). 
Exhibit B) in a vertical direction, the lifting beam having a lower end surface (see Exhibit B) extending along a longitudinal direction of the lifting beam and positioned on a vertical lower side in a state where the object (12) is suspended, the method comprising a connection step of connecting the object to the lifting beam (16) via lifting members (32 and 34) (see Figs, 1-4) (see Col. 2, lines 34-60), wherein, in the connection step, only a portion of the lower end surface is capable of being positioned lower than the highest portion of an outer surface of the object (see Exhibit B).
                                           Exhibit B
[AltContent: arrow][AltContent: textbox (The highest surface or portion of the object (12))][AltContent: textbox (Asymmetric object )][AltContent: textbox (the lower end surface of the lifting beam (16))][AltContent: arrow][AltContent: textbox (Lifting beam (16))][AltContent: arrow][AltContent: arrow][AltContent: arrow]                     
    PNG
    media_image2.png
    250
    301
    media_image2.png
    Greyscale

[AltContent: textbox (A gap or recess on the object where the lower end surface is being lowered )] 


Ernst lifting device (3,995,903) does not specifically show a string member to connect the lifting beam and the object. However, Smiths’ lifting device (2,329,008), as presented above, shows lifting cables (24, 25, and 26) to connect the lifting beam (10) via clevis (21 and 23) and to attach the object (E) via clevises (29 and 31). Thus, it would have been obvious to those skilled in the material handling technology to provide lifting strings 
RE claim 10, the modified Ernst lifting device (3,995,903) shows a step of lowering the lifting beam from above the object toward the object with a gap (see Exhibit B) between the lower end surface and the object so that the lower end surface is not in contact with the object, wherein the object has a recess in the outer surface, and a portion of the lower end surface is positioned in the recess when the object is connected to the lifting beam via the string member. Note that Ernst lifting device (3,995,903) is particularly designed to accommodate various shapes such as engines which have different weight distributions (see Col. 1, lines 11-18).
RE claim 11, the modified Ernst lifting device (3,995,903) provides a crane (14), a lifting ring (60), an elongated beam (10) having a plurality of grooves or slots (62, 62) to accommodate the lifting ring (60) in combination with the end lifting members (32 and 34) or the modified cables of Smiths’ lifting device (2,329,008) in order to provide a center of gravity of the lifting beam and the object for stability to a user. 
RE claim 12, Fig. 1 of Ernst lifting device (3,995,903) teaches the object (12) is asymmetric in a longitudinal direction of the object.
Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided list of references in PTO-892 show various lifting beams to lift heavy objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652